d
'
                ,
                 !                                                                                          j
                                                                                             CLERKsOdFICEU S DISTRICTCOURT
                                                                                                        XTABINEiON,VA
                                                                                                                     FILED

                                                                                                            lJUL -22212
                                           IN TH E U N ITE D STA TES DISTR ICT C O U R T                                 ua CLERK
                          .                FOR THE F ESTERN DISTRICT OF VIRGINIA                    2qL .DUD ,
                                                      M ING D O N D IVISIO N                            BY
                                                                                                         ':

        .
            '
                                                                                                            g
                                                                                                                o   ïp-fpycueRu
                                                                                                            ;                '



                UNITEDSTATESOFAMERICA
                      ,
                                                                         )
                                                                         )      DocketNo.
                                                                                                 (:j;                ;ZJ
                v.                                                       )
                                                           '
                                                                         )      SEALED
                PAULETTE G.TOLLER                                        )                                  1



                          Cùmesnpw theUnited StatesofAm erica,by cotupel,and movesthecourttoplace and

                maintain the above-cMptioned criminalcom plaintand a1laccompanying dodlzm entpunderSEAL.                            '

    '


                                                     '
                                                                                                        j.
                                                                   Respectfully submitted,


                                                                   Randy Ro seyer
                                                                   AssistantUnited StatesAttorney       J
                                                                   Abingdon,Xirginia                    ,
                                                                                                        :


    '                         '                                .
                              ..       '      .
                                                                                                        l
                                                                                                        j
                                                                                                            '




                                                                           '
                                                                                       .                :                           ,

                                                                                                        '       '
                                   .




                                                                                                        j                               '


                                                               '                                        j

                                                                                                        h
                                                                                                        i
                                              '                                  '           .
                                                                                                        j            ,




                     Case 4:19-cr-00028-JLK Document 1 Filed 07/09/19 Page 1 of 1 Pageid#: 1
                                                                                                        (
